Citation Nr: 1034629	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of facial and 
head trauma, to include a sinus condition and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to February 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in St. Louis, 
Missouri that denied the Veteran's claim of entitlement to 
service connection for residuals of facial and head trauma, to 
include a sinus condition and headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty in the Army from April 1975 to 
February 1980.  He claims that he currently has residuals of 
facial and head trauma, to include a sinus condition and 
headaches, as a result of being physically assaulted in service 
in November 1977.

As an initial matter, the Board acknowledges that certain 
administrative records reflect that a serviceman was court 
martialed for assaulting the Veteran in November 1977.  Likewise, 
a November 19, 1977 service treatment record reflects that the 
Veteran was treated for injuries due to an assault that afternoon 
or evening, mostly to his face and frontal area.  Objective 
findings of contusions and bruising around his eyes, broken blood 
vessels in his sclera, and a small laceration in his lip were 
noted.  A November 20, 1977 service treatment record reflects 
that the Veteran presented complaining of blood draining down his 
throat, and findings of a bloody but clear left nostril were 
noted.  A November 21, 1977 service treatment record reflects 
that the Veteran returned complaining of spitting up blood, and 
that his nose was examined and he was diagnosed with post nose 
bleed and prescribed nasal drops.  The Board also acknowledges a 
prior August 1977 service treatment record that reflects that the 
Veteran complained of chest congestion, headaches, and post-nasal 
drip, and that he was diagnosed with coryza.  See Service 
Treatment Record, November 21, 1977 (reverse side).

Post-service, a December 2003 VA treatment record reflects that 
the Veteran complained of a cough with sputum, headaches, sinus 
pressure, and sinus drainage.  His sinuses were noted as tender 
on examination, and he was diagnosed with 
"bronchitis/sinusitis" and prescribed Augmentin for treatment.

The Board notes that the Veteran has not been provided with a VA 
examination with regard to his claim.  VA's duty to assist 
includes providing a veteran with a medical examination when the 
record (1) contains competent evidence that the veteran has a 
current disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because the Veteran's service treatment records reflect that he 
complained of headaches and was diagnosed with coryza and that 
later he suffered assault injuries to the face, including a 
bloody nose, and because his post-service VA treatment records 
show that he complained of headaches and was diagnosed with 
sinusitis, the Board finds that a remand in necessary to provide 
the Veteran with a VA examination before the Board may make a 
decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA 
treatment records dated from May 2006 to 
present and associate them with the claims 
file.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  After the above records have been 
associated with the claims file, schedule the 
Veteran for a VA examination to determine the 
nature and severity of the Veteran's claimed 
residuals of facial and head trauma, to 
include identifying any headache, sinus, or 
other nasal condition.  Please ask the 
examiner with regard to each headache, sinus, 
or other nasal condition identified on 
examination, to provide an opinion as to 
whether it is "at least as likely as not" 
(meaning a likelihood of at least 50%) that 
each disorder identified on examination had 
its onset in service or is otherwise related 
to service (including, but not limited to, 
whether it is related to the complaints of 
headaches and congestion and diagnosis in 
August 1977 of coryza, and/or the November 
1977 assault).

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
diagnosed headache, sinus, or nasal disorder 
is not related to service, the examiner 
should explain, in detail, the reasoning 
behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Once the aforementioned development is 
complete, readjudicate the Veteran's claim.  
If the Veteran's claim remains denied, he 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


